Title: Patrick Gibson to Thomas Jefferson, 5 July 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 5th July 1819
          
          I received this morning your favor of the 2nd Inst and beg you will set your mind at ease on the subject of your note, which shall be retired when due—You must be under some mistake in supposing that your 16 bls: flour were sacrificed, the quality was fine and the price 5¼$ which is as high as has been obtained for the last four weeks, indeed from the unsaliableness of that quality, sales have been made at ⅛th less—I passed it off in a larger sale of Srfine—I think from our latest European accounts, and the prospects of the Grain crop in this Country—there is but very little probability of prices being better—Mr T: E: Randolph has paid me $350. on your account—With much esteem I am
          
            Your Obt Servt
            Patrick Gibson
          
        